DETAILED ACTION
	Claims 1-13 are present for examination.
	Claims 2, 6, 8, 11-13 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of claims 1-13 (Species 1) in the reply filed on 10/15/2021 is acknowledged.  
The traversal is on the ground(s) that the species are not mutually exclusive because FIG. 1 and paragraphs [0054], [0055], and [0060]-[0068] describes where a memory circuit stores and accesses sparse data while reducing power dissipation for the memory circuit. This is not found persuasive because the cited limitation, of 
The traversal is on the ground(s) that the Office Action fails to establish the existence of a "serious burden" because the Office Action does not list what the different classifications are for the alleged species, but merely describes what is included in claims 14-20.  This is not found persuasive because the Office Action states, in page 2, that there may be a serious search and examination burden if a different search query is need to be employed. Claims 14-20 limitation “determination that the memory circuit is to be placed in a lower power dissipation mode, to: check data stored in the plurality of regions; and decouple a given region of the plurality of regions from a power supply signal, in response to a determination that the given region is storing data that matches a particular data pattern” would need different search query than claim 1-13 limitations.
The requirement is still deemed proper.

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest receive a command to access the memory circuit, claim 1; receiving, by a memory circuit, a command associated with a particular data word; determining, by the memory circuits, if the particular data word matches a sparse data pattern; and in response to determining, by the memory circuit, that the particular data word matches a sparse data pattern: halting execution of the command by the memory circuit; and performing, by the memory circuit, one or more operations in place of an execution of the command as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballentine et al. (US 2017/0154126). Ballentine et al. teaches method for matching a first list of pattern strings to a second list of data strings, the first and second lists stored in respective first and second data structures in memory.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139